 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     JENNA L. CARNEY,                                )
 4                                                   )
                          Plaintiff,                 )        Case No.: 2:18-cv-00195-GMN-PAL
 5
           vs.                                       )
 6                                                   )                       ORDER
     IQ DATA INTERNATIONAL, et al.,                  )
 7                                                   )
                          Defendants.                )
 8                                                   )
 9
10         Pending before the Court is the unopposed Motion for Leave to File an Amended

11   Complaint, (ECF No. 87), filed by Plaintiff Jenna L. Carney (“Plaintiff”). No Defendant in this

12   action has filed an opposition, and the deadline to do so has passed.

13         Under Local Rule 7-2(d), an opposing party’s failure “to file points and authorities in

14   response to any motion . . . constitutes a consent to the granting of the motion.” LR 7-2(d). As

15   Defendants do not oppose Plaintiff’s request, the Court grants Plaintiff’s Motion.

16         In light of this Order on Plaintiff’s Motion, the Motion to Dismiss, (ECF No. 76), filed

17   by Defendant Crossings at Lake Mead, LLC (“Lake Mead”) is moot. See Rhodes v. Robinson,

18   621 F.3d 1002, 1005 (9th Cir. 2010) (“[W]hen a plaintiff files an amended complaint, ‘[t]he

19   amended complaint supercedes the original, the latter being treated thereafter as non-

20   existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967)). The Motion is denied

21   without prejudice.

22   ///

23   ///

24   ///

25   ///
     ///

                                                Page 1 of 2
 1         Accordingly,
 2         IT IS HEREBY ORDERED that Lake Mead’s Motion to Dismiss, (ECF No. 76), is
 3   DENIED without prejudice as MOOT.
 4         IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to File an Amended
 5   Complaint, (ECF No. 87), is GRANTED. Plaintiff shall file the proposed amendment attached
 6   to her Motion for Leave within fourteen (14) days of this Order’s issuance.
 7         DATED this _____
                        1   day of April, 2019.
 8
 9                                                ___________________________________
                                                  Gloria M. Navarro, Chief Judge
10                                                United States District Court
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                               Page 2 of 2
